DETAILED ACTION
Response to Amendment
The 112(b) rejections have been overcome.
In light of the amended claims, the claims are rejected under 35 U.S.C. 103.

Notice to Applicant
In the amendment dated 02/03/2021, the following has occurred: claims 1, 19, and 20 have been amended; claims 2-18 have remained unchanged; and claim 21 has been added.
Claims 1-21 are pending.
Effective Filing Date: 04/13/2016

Response to Arguments
35 U.S.C. 112 Rejections:
Applicant amended the claims to overcome the previous 112(b) rejections given to the claims. Examiner withdraws the previous 112(b) claim rejections.

35 U.S.C. 103 Rejections:
Applicant made arguments directed towards the newly amended claim limitations. These arguments are deemed moot in view of the newly cited art.
Further, Applicant argues that both the Strongwater and Johnson references disclose a method for acquiring information that is not contained in current information from a database. Additionally, Applicant states that the Harrington reference also does 
Applicant further describes how the Strongwater reference does not teach a selection condition that includes a type of specified medical information and a selection condition that is extracted from a plurality of selection conditions defining relationship between types of medical information. Examiner does not agree. Strongwater does teach extraction of selection conditions wherein additional information is selected based on the relationships of (in 1204 of FIG. 12) “risk factors that worsen diseases” or “diagnostic evaluation”. The selection of additional information from within the same document is taught using the newly cited Aarskog reference. Strongwater extracts both selection conditions from memory and displays them. Aarskog also teaches a plurality of possible selection conditions such as “thematic association” and “element indicator” that can be extracted. Each selection condition here also describes a type of medical information, such as “risk factors that worsen diseases” or “diagnostic evaluation”. Examiner directs Applicant to the 35 U.S.C. 103 rejection section below for further discussion.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-6, 8-9, and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 8,265,925 to Aarskob in view of U.S. 2015/0046190 to Strongwater.
As per claims 1, 19, and 20, Aarskog teaches an information processing system comprising:
--a memory storing a program; (see: column 127, lines 19-20 where there is a memory) and
--one or more processors (see: column 127, lines 19-20 where there is a processor) which, by executing the program, function as:
--a selection unit configured to select, from the medical report displayed on the display unit, medical information whose relationship with the type of specified medical information satisfies the extracted selection condition as the reference medical information; (see: column 87, lines 27-38 where a selection unit is present and selects zones (type of specified information) satisfying the user-selected entries marked in boldface of thematic association and discourse element indicator (selection conditions). The report being a medical report is taught below in the Strongwater reference) and
--a change unit configured to change an appearance of the reference medical information to an appearance different from an appearance of medical information other than the reference medical information; (see: column 87, lines 27-38 where the selected zones are highlighted in the text pane in, for example, green, blue, or light grey. The appearance here is changing reference information within the document to an appearance that is different to the reference information by highlighting that information)
--wherein the type of the specified medical information is different from a type of the reference medical information (see: column 87, lines 27-38 where the specified information (zones of the document) is different than the reference information (information displayed in the text pane)).
Aarskog teaches the above-mentioned claim limitations. The difference between Aarskog and the claimed invention is that while Aarskog does disclose a system and method for textual exploration and discovery, it does not explicitly teach an acceptance unit for specifying the reference information to find related information on. More specifically, Aarskog may not further, specifically teach:
1) --an acceptance unit configured to accept a specification of one piece of medical information from a medical report including a plurality of types of medical information displayed on a display unit; and
2) --an extraction unit configured to extract a selection condition including a type of specified medical information from a first storage unit storing a plurality of selection conditions defining relationships between types of medical information for selecting reference medical information.

Strongwater teaches:
1) --an acceptance unit configured to accept a specification of one piece of medical information from a medical report including a plurality of types of medical information displayed on a display unit; (see: FIGS. 10-12 where there is a medical report shown. The system here is configured to accept a selection of a piece of medical information displayed on the report via the selection of a highlighted word/phrase) and
2) --an extraction unit configured to extract a selection condition including a type of specified medical information from a first storage unit storing a plurality of selection conditions defining relationships between types of medical information for selecting reference medical information (see: FIG. 11 where 1104 can be selected. Also see: FIG. 12 where 1202 is displayed upon selection of 1104. The options listed as 1204 (selection conditions) are being extracted from memory (first storage unit). Upon selection of an option in 1204, specified medical information is displayed).
One of ordinary skill at the time of the invention was filed would have found it obvious to have 1) an acceptance unit configured to accept a specification of one piece of medical information from a medical report including a plurality of types of medical information displayed on a display unit and 2) an extraction unit configured to extract a selection condition including a type of specified medical information from a first storage unit storing a plurality of selection conditions defining relationships between types of medical information for selecting reference medical information as taught by Strongwater in the system as taught by Aarskog with the motivation(s) of managing volumes of information and providing effective care for patients (see: paragraph [0002] of Strongwater).

As per claim 2, Aarskog and Strongwater in combination teaches the system of claim 1, see discussion of claim 1. Strongwater further teaches wherein the selection unit is configured to select medical information as the reference medical information to be referred to by a user together with the specified medical information (see: paragraph [0056] where a graphical user interface 508 is provided that includes medical records that are displayed and reformatted to provide information and options associated with technical terms. Information that can be provided in association with a respective term can include, for example, definitions, causes or risk factors, diagnostic evaluations, clinical and/or laboratory criteria, and/or recommended treatments. Also see: FIGS. 10-13 and paragraphs [0051] – [0055] where there is a database of medical terms being used to store medical terms and their respective, related data such as recommended treatments etc. Software is being executed by the processor (a selection unit) here and it is configured to select medical information (such as the information on the note of FIG. 10) as reference medical information (such as the specific words being highlighted). The limitation “to be referred to by a user together with the specified medical information” is merely intended use, however, the limitation will be examined for the purposes of compact prosecution. The aforementioned, intended use limitation is met by the user scrolling over the highlighted material (reference material) to view the specified medical information).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.

As per claim 4, Aarskog and Strongwater in combination teaches the system of claim 1, see discussion of claim 1. Strongwater further teaches wherein the selection unit is configured to select the reference medical information by referring, based on the association between the specified medical information in the first set of medical information and medical information in the second set of medical information, to a selection condition which is a condition for selecting the reference medical information and which is set in advance (see: paragraph [0053] where FIG. 11 illustrates an example display screen 1100 that includes the health record 1000, and definition display section 1102. Definition display section 1102 may be provided, for example, as the user viewing display screen 1100 hovers his or her mouse over the highlighted diagnosis. Also see: paragraph [0030] where at step 404 of FIG. 4, the medical report is displayed in the user interface with key terms highlighted. Any words of possible uncertainty that are in the database are flagged or highlighted as a function of the healthcare provider’s respective user profile being processed by data processing apparatus 102 and/or user computing device 104. Software (selection unit) is configured here to select reference medical information (highlighted information) by referring to a selection condition (condition being selecting words of uncertainty) based on the association (if they match) between the specified medical information in the first set of medical information (the prompt responses) and medical information in the second set of medical information (the words of interest and their definitions)).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.

As per claim 5, Aarskog and Strongwater in combination teaches the system of claim 4, see discussion of claim 4. Aarskog teaches:
--wherein the selection unit is configured to select the reference medical information by referring to the selection condition (see: column 87, lines 27-38 where a selection unit is present and selects zones (type of specified information) satisfying the user-selected entries marked in boldface of thematic association and discourse element indicator (selection conditions)).
Strongwater further teaches:
--selection condition as selection condition extracted by the extraction unit (see: FIG. 11 where 1104 can be selected. Also see: FIG. 12 where 1202 is displayed upon selection of 1104. The options listed as 1204 (selection conditions) are being extracted from memory (first storage unit). Upon selection of an option in 1204, specified medical information is displayed).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.

As per claim 6, Aarskog and Strongwater in combination teaches the system of claim 5, see discussion of claim 5. Aarskog further teaches:
--wherein the selection unit is configured to select first information such that in a case where a plurality of selection conditions are extracted for the second information, the selection unit selects first information for each of a plurality of extracted selection conditions (see: column 87, lines 27-38 where a selection unit is present and selects zones (type of specified information) satisfying the user-selected entries marked in boldface of thematic association and discourse element indicator (two selection conditions)).
Strongwater further teaches:
--specified medical information (see: FIGS. 10-13 where 1102 of FIG. 11 is specified medical information) and
--reference medical information (see: FIGS. 10-13 where the highlighted section of 1000 of FIG. 10 is reference medical information).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.

As per claim 8, Aarskog and Strongwater in combination teaches the system of claim 6, see discussion of claim 6. Strongwater further teaches further comprising a display processing unit configured to display, on the display unit, an association defined in a selection condition associated to each of the plurality of pieces of reference medical information (see: FIG. 10 where there is a display configured to display an association defined in a selection condition associated to each of the plurality of pieces of reference medical information (highlighted sections of the document indicate that there is an association). This is being done by software (display processing unit)).
One of ordinary skill at the time of the invention was filed would have found it obvious to have a display processing unit configured to display, on the display unit, an association defined in a selection condition associated to each of the plurality of pieces of reference medical information as taught by Strongwater in the system as taught by Aarskog with the motivation(s) of helping a person to identify matching information in the data (see: paragraph [0045] of Strongwater).

As per claim 9, Aarskog and Strongwater in combination teaches the system of claim 5, see discussion of claim 5. Aarskog further teaches:
--the selection unit is configured to select first information such that in a case where a plurality of selection conditions are extracted for the- 52 -10170634US01 second information, according to one of the plurality of extracted selection conditions (see: column 87, lines 27-38 where a selection unit is present and selects zones (type of specified information) satisfying the user-selected entries marked in boldface of thematic association and discourse element indicator (two selection conditions). Extraction is occurring based on the selected, selection conditions).
Strongwater further teaches:
--specified medical information (see: FIGS. 10-13 where 1102 of FIG. 11 is specified medical information) and
--reference medical information (see: FIGS. 10-13 where the highlighted section of 1000 of FIG. 10 is reference medical information).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.

As per claim 16, Aarskog and Strongwater in combination teaches the system of claim 1, see discussion of claim 1. Strongwater further teaches wherein the change unit is configured to highlight the appearance of the reference medical information (see: FIGS. 10-13 and paragraphs [0051] – [0056]. Software is being executed by the processor (a change unit) here and it is configured to highlight the reference medical information).
(see: paragraph [0045] of Strongwater).

As per claim 17, Aarskog and Strongwater in combination teaches the system of claim 1, see discussion of claim 1. Strongwater further teaches wherein changing the appearance includes one or more of:
--changing a display frame of the reference medical- 55 - 10170634US01information so as to be displayed in a line that thicker than a line used to display the medical information other than the reference medical information;
--changing a line type of the display frame of the reference medical information so as to be different from a line type used by the medical information other than the reference medical information;
--changing a color of the display frame of the reference medical information so as to be different from a color used by the medical information other than the reference medical information;
--changing a background color of the reference medical information so as to be different from a background color used by the medical information other than the reference medical information; and
--changing a font color of the reference medical information so as to be different from a font color used by the medical information other than the reference medical information (see: FIGS. 10-13 and paragraphs [0051] – [0056]. The appearance is being changed by changing the background color of the reference medical information via highlighting so as to be different than the non-highlighted information).
One of ordinary skill at the time of the invention was filed would have found it obvious to change a font color of the reference medical information so as to be different from a font color used by the medical information other than the reference medical information as taught by Strongwater in the system as taught by Aarskog with the motivation(s) of identifying matching information in the data (see: paragraph [0045] of Strongwater).

As per claim 18, Aarskog and Strongwater in combination teaches the system of claim 1, see discussion of claim 1. Strongwater further teaches wherein changing the appearance includes one or more of: changing a font appearance property or an object appearance property,
--wherein the font appearance property includes: color;- 56 -10170634US01 style; size; and effect; and
--wherein the object appearance property includes: color; style; size; thickness, and effect (see: FIGS. 10-13 and paragraphs [0051] – [0056]. The font property of the words here of FIG. 10 are being changed via highlighting of the words).
One of ordinary skill at the time of the invention was filed would have found it obvious to have wherein the object appearance property includes: color; style; size; thickness, and effect as taught by Strongwater in the system as taught by Aarskog with (see: paragraph [0045] of Strongwater).

As per claim 21, Aarskog and Strongwater in combination teaches the system of claim 1, see discussion of claim 1. Strongwater further teaches wherein the selection condition defines the association with the type of medical information to be selected as the reference medical information according to the type of the specified medical information (see: FIG. 11 where 1104 can be selected. Also see: FIG. 12 where 1202 is displayed upon selection of 1104. Upon selection of an option in 1204, specified medical information is displayed. The selection condition (which is in 1204 and describes a type of specified medical information such as “diagnostic evaluation” or “risk factors that worsen disease”) here defines the relationship for what is displayed (the type of information to be selected as reference medical information)).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.

Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 8,265,925 to Aarskob in view of U.S. 2015/0046190 to Strongwater as applied to claims 1 and 6, further in view of J.P. 2009/086750A to Ishikawa.
As per claim 3, Aarskog and Strongwater in combination teaches the system of claim 1, see discussion of claim 1. Strongwater further teaches:
--specified medical information (see: FIGS. 10-13 where 1102 of FIG. 11 is specified medical information) and
--medical information (see: FIGS. 10-13 where 1000 of FIG. 11 is medical information).
Aarskog and Strongwater in combination may not specifically teach:
1) --the change unit configured to change the appearance of the second information to an appearance that is not the second information.

Ishikawa teaches:
1) --the change unit configured to change the appearance of the second information to an appearance that is not the second information (see: paragraph [0063] where for example, depending on the degree of medical importance, it is possible to switch and present character display modes such as character size, font type, character color, character clinking state, use of pop-up display, and the like. In addition, the display mode to be changed is not limited to the display mode of the character itself, and other display modes such as a background color of the character and an annotation display prompting pop-up can also be used. A change unit is present here (software) that enables the appearance of the characters to change. The appearance of the characters do not have to be changing, the software merely has to be configured to be able to change the appearance here of a second information (characters) to something different than what it currently is).
1) the change unit configured to change the appearance of the second information to an appearance that is not the second information as taught by Ishikawa in the system as taught by Aarskog and Strongwater in combination with the motivation(s) of recognizing the importance of the different information based on the difference in the characters and other display modes (see: paragraph [0063] of Ishikawa).

As per claim 7, Aarskog and Strongwater in combination teaches the system of claim 6, see discussion of claim 6. Aarskog further teaches:
--the respective selection conditions (see: column 87, lines 27-38 where there are respective selection conditions of thematic association and discourse element indicator)
Strongwater further teaches:
--reference medical information (see: FIGS. 10-13 where the highlighted section of 1000 of FIG. 10 is reference medical information).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.
Aarskog and Strongwater in combination may not further, specifically teach:
--wherein the change unit is configured to change appearances of the plurality of pieces of first information selected according to data to appearances different from each other.

Ishikawa teaches:
1) --wherein the change unit is configured to change appearance of the plurality of pieces of first information selected according to data to appearances different from each other (see: paragraph [0063] where for example, depending on the degree of medical importance, it is possible to switch and present character display modes such as character size, font type, character color, character clinking state, use of pop-up display, and the like. In addition, the display mode to be changed is not limited to the display mode of the character itself, and other display modes such as a background color of the character and an annotation display prompting pop-up can also be used. A change unit is present here (software) that enables the appearance of the characters to change. The appearance of the characters do not have to be changing, the software merely has to be configured to be able to change the appearance here of a first information (characters) to something different than something else).
One of ordinary skill at the time of the invention was filed would have found it obvious to have 1) wherein the change unit is configured to change appearance of the plurality of pieces of first information selected according to data to appearances different from each other as taught by Ishikawa in the system as taught by Aarskog and Strongwater in combination with the motivation(s) of recognizing the importance of the different information based on the difference in the characters and other display modes (see: paragraph [0063] of Ishikawa).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 8,265,925 to Aarskob in view of U.S. 2015/0046190 to Strongwater as applied to .
As per claim 10, Aarskog and Strongwater in combination teach the system of claim 9, see discussion of claim 9. Aarskog further teaches:
--the selection unit selects first information according to a second selection condition which is included in the plurality of selection conditions extracted for the second information (see: column 87, lines 27-38 where a selection unit is present and selects zones (type of specified information) satisfying the user-selected entries marked in boldface of thematic association and discourse element indicator (two selection conditions). Extraction is occurring based on the selected, selection conditions).
Strongwater further teaches:
--specified medical information, (see: FIGS. 10-13 where 1102 of FIG. 11 is specified medical information)
--reference medical information, (see: FIGS. 10-13 where the highlighted section of 1000 of FIG. 10 is reference medical information) and
--the selection unit is configured to select reference medical information (see: paragraph [0056] where a graphical user interface 508 is provided that includes medical records that are displayed and reformatted to provide information and options associated with technical terms. Information that can be provided in association with a respective term can include, for example, definitions, causes or risk factors, diagnostic evaluations, clinical and/or laboratory criteria, and/or recommended treatments. Also see: FIGS. 10-13 and paragraphs [0051] – [0055] where there is a database of medical terms being used to store medical terms and their respective, related data such as recommended treatments etc. Software is being executed by the processor (a selection unit) here and it is configured to select reference medical information (such as the words being highlighted) based in part on a relationship between the type of specified information (recommended treatments, etc.)).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.
Aarskog and Strongwater in combination may not further, specifically teach:
1) --a case where a command to switch the selection condition is accepted,
2) --second selection condition which is different from the one of the selection conditions,
3) --the change unit is configured to change an appearance of the first information selected according to the second selection condition to an appearance different from an appearance of medical information other than the reference medical information, and
4) --return the appearance of the first information selected according to the one of the selection conditions to the previous appearance employed before the appearance is changed.

Ishikawa teaches:
3) --the change unit is configured to change an appearance of the first information selected according to the second selection condition to an appearance (see: paragraph [0063] where for example, depending on the degree of medical importance, it is possible to switch and present character display modes such as character size, font type, character color, character clinking state, use of pop-up display, and the like. In addition, the display mode to be changed is not limited to the display mode of the character itself, and other display modes such as a background color of the character and an annotation display prompting pop-up can also be used. A change unit is present here (software) that enables the appearance of the characters (first information) to change. The appearance of the characters do not have to be changing, the software merely has to be configured to be able to change the appearance here of a first information (characters) to something different than something else).
One of ordinary skill at the time of the invention was filed would have found it obvious to have the 3) change unit configured to change an appearance of the first information selected according to the second selection condition to an appearance different from an appearance of medical information other than the reference medical information as taught by Ishikawa in the system as taught by Aarskog and Strongwater in combination with the motivation(s) of recognizing the importance of the different information based on the difference in the characters and other display modes (see: paragraph [0063] of Ishikawa).

Zhang et al. teaches:
1) --a case where a command to switch the selection condition is accepted, (see: column 34, lines 32 to 50 where In such cases, the present disclosure first identifies whether a term used by a reviewer indicates a positive or negative or neutral opinion, and displays such terms in a way that can let the reader quickly identify what is said to be good or bad. In one embodiment, a special visual effect is applied to the opinionated terms to highlight the term against the visual background of the document. For example, to highlight the positive terms in a greenish color, and highlight the negative terms in a yellowish color. This way, the reader can immediately know the key terms that describe whether the product or service is considered to be good or bad by the reviewer. This visual highlighting can be applied to either the node names in the tree structure, or to the content retrieved by clicking on the links associated to the node names, or both the node names and the displayed content. In some embodiments, when the node names are also terms that carry a positive or negative or neutral opinion, the present system can selectively display or hide a node based on the particular opinion value of the node name. When the positive (or negative) term node is originally selected but then turned off while having the opposite node selected would be a case where the selection conditions have been switched and accepted)
2) --second selection condition which is different from the one of the selection conditions, (see: column 34, lines 32 to 50 where In such cases, the present disclosure first identifies whether a term used by a reviewer indicates a positive or negative or neutral opinion, and displays such terms in a way that can let the reader quickly identify what is said to be good or bad. In one embodiment, a special visual effect is applied to the opinionated terms to highlight the term against the visual background of the document. For example, to highlight the positive terms in a greenish color, and highlight the negative terms in a yellowish color. This way, the reader can immediately know the key terms that describe whether the product or service is considered to be good or bad by the reviewer. This visual highlighting can be applied to either the node names in the tree structure, or to the content retrieved by clicking on the links associated to the node names, or both the node names and the displayed content. In some embodiments, when the node names are also terms that carry a positive or negative or neutral opinion, the present system can selectively display or hide a node based on the particular opinion value of the node name. There are two different selection conditions here, one being for positive terms and one being for negative terms) and
4) --return the appearance of the first information selected according to the one of the selection conditions to the previous appearance employed before the appearance is changed (see: column 34, lines 32 to 50 where In such cases, the present disclosure first identifies whether a term used by a reviewer indicates a positive or negative or neutral opinion, and displays such terms in a way that can let the reader quickly identify what is said to be good or bad. In one embodiment, a special visual effect is applied to the opinionated terms to highlight the term against the visual background of the document. For example, to highlight the positive terms in a greenish color, and highlight the negative terms in a yellowish color. This way, the reader can immediately know the key terms that describe whether the product or service is considered to be good or bad by the reviewer. This visual highlighting can be applied to either the node names in the tree structure, or to the content retrieved by clicking on the links associated to the node names, or both the node names and the displayed content. In some embodiments, when the node names are also terms that carry a positive or negative or neutral opinion, the present system can selectively display or hide a node based on the particular opinion value of the node name. The highlighting can be turned off for a node that is already highlighted, therefore this invention is configured to return the appearance of the first information (information being highlighted) back to an un-highlighted state (previous appearance)).
One of ordinary skill at the time of the invention was filed would have found it obvious to have 1) a case where a command to switch the selection condition is accepted, have a 2) second selection condition which is different from the one of the selection conditions, and 4) return the appearance of the first information selected according to the one of the selection conditions to the previous appearance employed before the appearance is changed as taught by Zhang et al. in the system as taught by Aarskog, Strongwater, and Ishikawa in combination with the motivation(s) of providing a more efficient way for finding the needed information among a large number of documents, and provide alternative ways to conventional search in finding, organizing, and presenting such information (see: column 2, lines 7-11 of Zhang et al.).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 8,265,925 to Aarskob in view of U.S. 2015/0046190 to Strongwater as applied to claim 4, further in view of U.S. Patent No. 5,905,980 to Masuichi et al.
As per claim 11, Aarskog and Strongwater in combination teaches the system of claim 4, see discussion of claim 4. Strongwater teaches reference medical information (see: FIGS. 10-13 where the highlighted section of 1000 of FIG. 10 is reference medical information).
Aarskog and Strongwater in combination may not further teach wherein the selection condition further includes a condition for specifying a type of the reference - 53 -10170634US01information.

Masuichi et al. teaches:
--wherein the selection condition further includes a condition for specifying a type of the reference medical- 53 - 10170634US01information (see: column 10, lines 31-55 where a keyword inputting element 15 is a program having a user interface capable of inputting a keyword as an initial condition for obtaining associate words…..A keyword retrieving element 17 is a program module for obtaining a set of identifiers of the words included in each of the documents of the set of documents indicated by the set of document identifiers obtained by the document retrieving element 16 with reference to the document identifier-word identifier list 14c, and for making a set of word identifiers by linking the obtained sets of word identifiers. The selection condition here (word inputting element 15) includes a condition for specifying a type of the reference information via entering words related to the desired types).
One of ordinary skill at the time of the invention was filed would have found it obvious to have wherein the selection condition further includes a condition for specifying a type of the reference medical- 53 - 10170634US01information as taught by Masuichi et al. in the system as taught by Aarskog and Strongwater in combination with the motivation(s) of providing a document processing apparatus capable of appropriately presenting useful associate words to the user (see: column 3 lines 67 to column 4, line 2 of Masuichi et al.).

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 8,265,925 to Aarskob in view of U.S. 2015/0046190 to Strongwater as applied to claim 1, further in view of U.S. 2015/0161330 to JOAO et al.
As per claim 12, Aarskog and Strongwater in combination teaches the system of claim 1, see discussion of claim 1. Strongwater teaches:
--wherein the selection unit is configured to select the reference medical information, (see: paragraph [0056] where a graphical user interface 508 is provided that includes medical records that are displayed and reformatted to provide information and options associated with technical terms. Information that can be provided in association with a respective term can include, for example, definitions, causes or risk factors, diagnostic evaluations, clinical and/or laboratory criteria, and/or recommended treatments. Also see: FIGS. 10-13 and paragraphs [0051] – [0055] where there is a database of medical terms being used to store medical terms and their respective, related data such as recommended treatments etc. Software is being executed by the processor (a selection unit) here and it is configured to select reference medical information (such as the words being highlighted))
--specified medical information, (see: FIGS. 10-13 where 1102 of FIG. 11 is specified medical information)
--reference medical information (see: FIGS. 10-13 where the highlighted section of 1000 of FIG. 10 is reference medical information) and
--the reference medical information is selected based on the association information (see: 1000 of FIG. 10 where the highlighted section is being highlighted based on a determination that there is information associated with that highlighted section, thus the information is being selected based on association information relating the highlighted portion with information found to be related to it).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.
Aarskog and Strongwater in combination may not further, specifically teach:
1) --association information associated to the specified information is acquired from a second storage unit in which association information indicating the association of the specified information is stored in association with the specified information and
2) --the acquired association information.

JOAO et al. teaches:
1) --association information associated to the specified information is acquired from a second storage unit in which association information indicating the association of the specified information is stored in association with the specified information, (see: paragraph [0139] where the database 10H can also contain and/or include any data and/or information needed for correlating any of the herein-described electronic interactive activities to any diagnoses and/or treatments, and/or for correlating any of the herein-described electronic interactive activities with any symptoms, diseases conditions, illnesses, syndromes, sicknesses, and/or states of dysfunction. The database 10H can also contain and/or include a data and/or information contained in a look-up table-type arrangement and/or any other type of data and/or information association or correlative relationship arrangement which can relate or correlate the use of any electronic interactive activity as a diagnostic indicator or tool for, as a treatment activity or tool for, as a treatment planning activity indicator or tool for, as a training indicator or tool, as a rehabilitation indicator or tool, or as a re-training indicator or tool for, any symptom, disease, condition, illness, syndrome, sickness, and/or state of dysfunction. Association information (information association or correlative relationship arrangement) associated to the specified information (treatments) is acquired from the second storage unit (database 10H) where the association information is stored with the specified information in database 10H) and
2) --acquired association information (see: paragraph [0139] where association information is being acquired from database 10H).
1) association information associated to the specified information is acquired from a second storage unit in which association information indicating the association of the specified information is stored in association with the specified information and use 2) acquired association information as taught by JOAO et al. in the system as taught by Aarskog and Strongwater in combination with the motivation(s) of facilitating improved healthcare quality, efficient information collection, processing and dissemination and efficient diagnosis and treatment (see: paragraph [0085] of JOAO et al.).

As per claim 13, Aarskog, Strongwater, and JOAO et al. in combination teach the system of claim 12, see discussion of claim 12. Strongwater further teaches wherein the selection unit is configured to select reference medical information (see: paragraph [0056] where a graphical user interface 508 is provided that includes medical records that are displayed and reformatted to provide information and options associated with technical terms. Information that can be provided in association with a respective term can include, for example, definitions, causes or risk factors, diagnostic evaluations, clinical and/or laboratory criteria, and/or recommended treatments. Also see: FIGS. 10-13 and paragraphs [0051] – [0055] where there is a database of medical terms being used to store medical terms and their respective, related data such as recommended treatments etc. Software is being executed by the processor (a selection unit) here and it is configured to select reference medical information (such as the words being highlighted))
--specified medical information (see: FIGS. 10-13 where 1102 of FIG. 11 is specified medical information) and
--select reference medical information based on each of association information (see: 1000 of FIG. 10 where the highlighted section is being highlighted based on a determination that there is information associated with that highlighted section, thus the information is being selected based on association information relating the highlighted portion with information found to be related to it).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.

JOAO et al. further teaches:
--in a case where a plurality of pieces of association information are associated to one piece of specified information, (see: paragraph [0139] where the database 10H can also contain and/or include any data and/or information needed for correlating any of the herein-described electronic interactive activities to any diagnoses and/or treatments, and/or for correlating any of the herein-described electronic interactive activities with any symptoms, diseases conditions, illnesses, syndromes, sicknesses, and/or states of dysfunction. The database 10H can also contain and/or include a data and/or information contained in a look-up table-type arrangement and/or any other type of data and/or information association or correlative relationship arrangement which can relate or correlate the use of any electronic interactive activity as a diagnostic indicator or tool for, as a treatment activity or tool for, as a treatment planning activity indicator or tool for, as a training indicator or tool, as a rehabilitation indicator or tool, or as a re-training indicator or tool for, any symptom, disease, condition, illness, syndrome, sickness, and/or state of dysfunction. The invention is configured to use association information in a case where there is one specified information (treatment) and multiple pieces of reference information (interactive activities) and/or association information. For each reference information there may be an association to one universal, specified information) and
--plurality of pieces of association information (see: paragraph [0139] where association information is being acquired from database 10H).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 12, and incorporated herein.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 8,265,925 to Aarskob in view of U.S. 2015/0046190 to Strongwater in view of U.S. 2015/0161330 to JOAO et al. as applied to claim 13, further in view of J.P. 2009/086750A to Ishikawa.
As per claim 14, Aarskog, Strongwater, and JOAO et al. in combination teach the system of claim 13, see discussion of claim 13. Strongwater further teaches:
--reference medical information (see: FIGS. 10-13 where the highlighted section of 1000 of FIG. 10 is reference medical information).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.

JOAO et al. further teaches:
--pieces of association information (see: paragraph [0139] where association information is being acquired from database 10H)
The motivations to combine the above-mentioned references are discussed in the rejection of claim 12, and incorporated herein.
Aarskog, Strongwater, and JOAO et al. in combination may not further, specifically teach:
1) --wherein the change unit is configured to change appearances of the plurality of pieces of second information selected based on the first information to appearances different from each other.

Ishikawa teaches:
1) –wherein the change unit is configured to change appearance of the plurality of pieces of second information selected based on the first information to appearances different from each other (see: paragraph [0063] where for example, depending on the degree of medical importance, it is possible to switch and present character display modes such as character size, font type, character color, character clinking state, use of pop-up display, and the like. In addition, the display mode to be changed is not limited to the display mode of the character itself, and other display modes such as a background color of the character and an annotation display prompting pop-up can also be used. A change unit is present here (software) that enables the appearance of the characters to change. The appearance of the characters do not have to be changing, the software merely has to be configured to be able to change the appearance here of a second information (characters) to something different from something else).
One of ordinary skill at the time of the invention was filed would have found it obvious to have 1) wherein the change unit is configured to change appearance of the plurality of pieces of second information selected based on the first information to appearances different from each other as taught by Ishikawa in the system as taught by Aarskog, Strongwater, and JOAO et al. with the motivation(s) of recognizing the importance of the different information based on the difference in the characters and other display modes (see: paragraph [0063] of Ishikawa).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 8,265,925 to Aarskob in view of U.S. 2015/0046190 to Strongwater as applied to claim 4 further in view of U.S. 2015/0161330 to JOAO et al. and further in view of U.S. Patent No. 8,326,651 to McLaren et al.
As per claim 15, Aarskog and Strongwater in combination teaches the system of claim 4, see discussion of claim 4. Aarskog further teaches:
--and then, based on the selection condition, the first information is selected based on the association information (see: column 87, lines 27-38 where information the highlighted, selected information is selected based on the two selection conditions of thematic association and discourse element indicator. The association information here is also the selection conditions that define the relationship).
Strongwater further teaches:
--reference medical information as first information (see: FIGS. 10-13 where the highlighted section of 1000 of FIG. 10 is reference medical information)
--specified medical information as second information, (see: FIGS. 10-13 where 1102 of FIG. 11 is specified medical information) and
--wherein the selection unit is configured to select the reference medical information (see: paragraph [0056] where a graphical user interface 508 is provided that includes medical records that are displayed and reformatted to provide information and options associated with technical terms. Information that can be provided in association with a respective term can include, for example, definitions, causes or risk factors, diagnostic evaluations, clinical and/or laboratory criteria, and/or recommended treatments. Also see: FIGS. 10-13 and paragraphs [0051] – [0055] where there is a database of medical terms being used to store medical terms and their respective, related data such as recommended treatments etc. Software is being executed by the processor (selection unit) here and it is configured to select reference medical information (such as the words being highlighted)).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.
Aarskog and Strongwater in combination may not further, specifically teach:
1) --association information associated to the second information is acquired from a second storage unit in which the second information is stored in association with the association information indicating the association of the second information, and
2) --associated medical information associated with the second information is selected based on the acquired association information.

JOAO et al. teaches:
1) --association information associated to the second information is acquired from a second storage unit in which the second information is stored in association with the association information indicating the association of the second information (see: paragraph [0139] where the database 10H can also contain and/or include any data and/or information needed for correlating any of the herein-described electronic interactive activities to any diagnoses and/or treatments, and/or for correlating any of the herein-described electronic interactive activities with any symptoms, diseases conditions, illnesses, syndromes, sicknesses, and/or states of dysfunction. The database 10H can also contain and/or include a data and/or information contained in a look-up table-type arrangement and/or any other type of data and/or information association or correlative relationship arrangement which can relate or correlate the use of any electronic interactive activity as a diagnostic indicator or tool for, as a treatment activity or tool for, as a treatment planning activity indicator or tool for, as a training indicator or tool, as a rehabilitation indicator or tool, or as a re-training indicator or tool for, any symptom, disease, condition, illness, syndrome, sickness, and/or state of dysfunction. Association information (information association or correlative relationship arrangement) associated to the second information (treatments) is acquired from the second storage unit (database 10H) in which the second information is stored in association with the association information (this information indicates the relationship of the data)).
One of ordinary skill at the time of the invention was filed would have found it obvious to have 1) association information associated to the second information is acquired from a second storage unit in which the second information is stored in association with the association information indicating the association of the second information as taught by JOAO et al. in the system as taught by Aarskog and Strongwater in combination with the motivation(s) of facilitating improved healthcare quality, efficient information collection, processing and dissemination and efficient diagnosis and treatment (see: paragraph [0085] of JOAO et al.).

McLaren et al. teaches:
2) --associated medical information associated with the second information is selected based on the acquired association information (see: column 22, lines 37-43 where users of mobile device 300 may also manually initiate their own messages for delivery to other systems to request information related to a case or provide information about a case to appropriate medical professionals. In certain embodiments, user interface 308 may present a predefined list of user initiated messages for delivery to other medical professionals corresponding to a medical practice. Associated information, associated with second information (information related to a case where the case is/contains the second information), is selected based on the acquired association information (requested information) here).
2) associated medical information associated with the second information is selected based on the acquired association information as taught by McLaren et al. in the system as taught by Aarskog, Strongwater, and JOAO et al. in combination with the motivation(s) of requesting information related to a case or provide information about a case to appropriate medical professionals (see: column 22, lines 38-40 of McLaren et al.).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven G. Sanghera whose telephone number is (571)272-6873.  The examiner can normally be reached on M-F 7:30-5:00 (alternating Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham can be reached on 571-272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Rachel L. Porter/Primary Examiner, Art Unit 3626